Citation Nr: 1538011	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  09-12 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which, in pertinent part, denied entitlement to service connection for hypertension.

The Veteran, in November 2008, testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the case to the AOJ so that additional development of the evidence could be conducted.  

As discussed below, the Board finds that there was not substantial compliance with its March 2013 remand with respect to the issue addressed herein and that the Board may not therefore proceed with a determination as to this issue at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

As noted, the claim was previously remanded to afford the Veteran an examination as well as to obtain a medical opinion to determine the nature and etiology of any diagnosed hypertension.  The examiner was asked to opine as to whether the Veteran's hypertension was causally related to his active service, or, if not, whether it was at least as likely as not causally related to "or aggravated" by any service-connected disability, to include diabetes mellitus and/or PTSD.  

A March 2013 VA medical opinion report, completed by a Certified Registered Nurse Practitioner (CRNP), shows that the Veteran was not examined at this time.  His claims folder was reviewed.  The CRNP opined that the Veteran's hypertension was not caused by his military service.  She also opined that the Veteran's hypertension was not caused by or the result of the service-connected diabetes mellitus, but did not comment as to the posed question of aggravation.  The CRNP also failed to comment concerning the Veteran's PTSD.  

As part of an April 2013 VA examination report, the CRNP who supplied the above-mentioned March 2013 opinion, again opined, in pertinent part, that the Veteran's hypertension was not caused by or the result of the service-connected diabetes mellitus.  She again did not address the posed question of aggravation.  These opinions are is inadequate and another opinion must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998).  

Also as part of the April 2013 VA examination report, the CRNP opined that the Veteran's hypertension was not caused by or the result of the service-connected PTSD.  She commented that, in support of this opinion, that there was no medical, research or scientific evidence that supports the contention that PTSD either caused or aggravated hypertension.  She noted the opinion was rendered following her discussing this matter an unnamed VA "Executive Psychologist."  The Board parenthetically observes that the Veteran's accredited representative, as part of a June 2015 Appellate Brief Presentation, supplied multiple medical treatise reports which tended to show the possibility of a causal relationship between both diabetes mellitus and PTSD and hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Again provide the Veteran's paper claims file (as well as access to his electronic claims folder (i.e., Virtual VA and Veterans Benefits Management System (VBMS) paperless files)) to the VA CRNP who conducted the April 2013 VA examination to obtain another addendum opinion.  If the examiner is unavailable, the record should be made available to another medical professional.  If it is determined that an opinion cannot be provided without an examination, an examination should be scheduled.

Based on the review of the record, the examiner should answer the following question:

Is it at least as likely as not that any diagnosed hypertension was caused or aggravated to any degree by the Veteran's service-connected diabetes mellitus and/or PTSD?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation.




In providing the opinion, the CRNP is asked to comment on the medical treatise evidence supplied by the Veteran's accredited representative in June 2015.  See Appellate Brief Presentation.

A rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  To help avoid future remand, ensure that the required actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall.

3.  After completing the required actions, and after conducting any additional development deemed necessary, the AOJ should readjudicate the Veteran's service connection claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

